



EXECUTION VERSION




Exhibit 10.20
March 6, 2018
TerraForm Power, Inc.
7550 Wisconsin Ave.
Bethesda, MD 20814
Ladies and Gentlemen:
Reference is made to that certain Continuing Agreement for Letters of Credit,
dated as of March 6, 2018 (as amended, modified, supplemented and in effect from
time to time, the “LC Agreement”), entered into concurrently with the execution
and delivery of this letter agreement (this “Agreement”), by TERP Spanish
HoldCo, S.L. (the “Applicant”) and Natixis, New York Branch (the “Issuing
Bank”), pursuant to which the Issuing Bank has agreed to provide Credits to be
used by Applicant to secure the Applicant’s obligation of full payment of the
cash consideration under the Applicant’s takeover bid (the “Offer”) which has
been launched for all of the outstanding shares of Saeta Yield, S.A. (“SAY”)
vis-à-vis the Comisión Nacional del Mercado de Valores or the “Sociedad de
Gestión de los Sistemas de Registro, Compensación y Liquidación de Valores, S.A.
Unipersonal”, as the entity responsible for the Spanish clearing and settlement
system, and for the benefit of the SAY shareholders accepting the Offer, all in
accordance with Royal Decree 1066/2007, of 27 July, on the rules applicable to
public takeover bids for securities (Real Decreto 1066/2007, de 27 de julio,
sobre el régimen de las ofertas públicas de adquisición de valores –“RD
1066/2007”). Unless otherwise specified herein, all capitalized terms used and
not otherwise defined herein will have the meanings ascribed to them in the LC
Agreement.
By its signature below, Terraform Power, Inc. (the “Parent”) hereby: (i)
acknowledges and confirms that (a) it is a condition precedent to the
effectiveness of the LC Agreement and issuance of Credits thereunder that the
Parent shall have executed and delivered this Agreement, (b) Parent has agreed
to take (and/or cause TPO to take) any actions necessary to cause or permit the
Applicant to comply with its obligations under the last paragraph of Section 8
(Default) and clauses (i) and (k) of Section 16(iii) of the LC Agreement in
order to finance the funding of any cash collateral account pursuant to the last
paragraph of Section 8 (Default) of the LC Agreement (“Cash Collateral Deposit”)
and the repayment of any outstanding Draft and (c) each of the Credit Parties




--------------------------------------------------------------------------------




will derive economic benefit from the Credits; and (ii) hereby agrees with the
Issuing Bank as follows:
1.Parent hereby represents and warrants to and in favor of Issuing Bank and the
Aval Provider, as of the date hereof and of the issuance or amendment of any
Credit, as follows (which representations and warranties shall survive the
execution and delivery of this Agreement):
(a)    Parent (i) is familiar with, and has independently reviewed, books and
records regarding the financial condition of other Credit Parties and (ii) has
reviewed and is familiar with the Facility Documents and other documents
relating thereto that are material to its obligations hereunder;
(b)    Parent directly or indirectly owns one hundred percent (100%) of the
equity interests in each of TPO, NSF and the Applicant, excluding any incentive
distribution rights in TPO (as in effect on the date hereof);
(c)    Parent is not executing this Agreement with any intention to hinder,
delay or defraud any of its or the other Credit Parties creditors;
(d)    Parent (i) is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware and (ii) is duly qualified to do
business and in good standing in each jurisdiction in which such qualification
is necessary to execute, deliver and perform this Agreement;
(e)    Parent has the corporate power and authority to execute, deliver and
perform this Agreement and to take all corporate action as may be necessary to
complete the transactions contemplated hereunder. The Parent has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and to complete the transactions contemplated hereby. No consent or
authorization of, filing with, or other act by or in respect of any other Person
or Governmental Authority is required in connection with the execution, delivery
or performance by the Parent, or the validity or enforceability as to the
Parent, of this Agreement, except such consents, authorizations, filings or
other acts as have already been obtained or made. This Agreement has been duly
executed and delivered by the Parent and constitutes a legal, valid and binding
obligation of the Parent enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the right of creditors
generally and by general principles of equity;
(f)    The execution, delivery and performance by the Parent of this Agreement,
and the consummation of the transactions contemplated hereby (including the
performance by the Parent of any of its obligations hereunder),


2



--------------------------------------------------------------------------------




does not violate any law, any provision of the certificate of formation,
operating agreement or other organizational documents of any Credit Party or
violate any contractual obligation of any Credit Party, and will not result in,
or require, the creation or imposition of any lien on any of their respective
properties or revenues pursuant to any such requirement of law or any such
contractual obligation, except, in each case (other than the Backstop Agreements
and Cobra Irrevocable Agreement) where such violations could not (individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect;
(g)    Parent is in compliance with all requirements of applicable law, except
to the extent any non-compliance could not reasonably be expected to have a
material adverse effect on the ability of the Parent to perform its obligations
hereunder;
(h)    No litigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the Parent’s knowledge, threatened against or
affecting the Parent or any of its properties or assets or the transactions
contemplated by this Agreement and the other Facility Documents in each case
which, if adversely determined, would reasonably be expected to have a material
adverse effect on the ability of the Parent to perform its obligations
hereunder;
(i)    Each financial statement and financial report of Parent heretofore
delivered to Issuing Bank pursuant to the Facility Documents fairly represents,
in all material respects, the financial position of Parent and its consolidated
subsidiaries as at the respective dates thereof and the results of operations
and the changes in cash flows of Parent and its consolidated subsidiaries for
each of the periods then ended, except as otherwise noted therein and subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments;
(j)    Neither Parent nor any of its subsidiaries is (i) subject to regulation
under the Investment Company Act of 1940 (as amended) or (ii) a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940 (as amended);
(k)    None of Parent and its subsidiaries (the “Parent Group”), nor any of
Parent’s or their respective joint ventures, directors, officers or employees
nor, to Parent’s knowledge, any Persons acting on any of their behalf (a) is a
Restricted Party; or (b) has received notice of or is aware of any claim,
action, suit, proceeding or investigation against it with respect to Sanctions
by any Sanctions Authority; and


3



--------------------------------------------------------------------------------




(l)    The operations of each member of the Parent Group are and have been
conducted at all times in compliance with all applicable Anti-Money Laundering
Laws, Anti-Terrorism Laws and Anti-Corruption Laws and no action, suit or
proceeding by or before any Governmental Authority or any arbitrator involving a
member of the Group with respect to Anti-Money Laundering Laws, Anti-Terrorism
Laws and/or Anti-Corruption Laws is pending and no such actions, suits or
proceedings are threatened or contemplated.
2.    The Parent hereby covenants and agrees for the benefit of the Issuing Bank
and the Aval Provider that:
(a)    Parent shall maintain and preserve (i) its existence as a corporation in
good standing in the state of its formation and its qualification to do business
in each other jurisdiction where such qualification is necessary to perform its
obligations hereunder and (ii) all material rights, privileges and franchises
necessary in the normal course of conduct of its business, except any such
rights, qualifications, privileges and franchises the failure to maintain would
not reasonably be expected to have a material adverse effect on the ability of
the Parent to perform its obligations hereunder or thereunder;
(b)    Parent shall comply with all requirements of applicable law, except where
such non-compliance would not reasonably be expected to have a material adverse
effect on the ability of the Parent to perform its obligations hereunder;
(c)    Parent shall not, and will not permit or authorize any other Person to,
directly or indirectly, use, lend, make payments of, contribute or otherwise
make available, all or any part of the proceeds of any Credit or other
transaction(s) contemplated by the Facility Documents to fund any trade,
business or other activities: (i) involving or for the benefit of any Restricted
Party, or (ii) in any other manner that would reasonably be expected to result
in any member of the Parent Group or Issuing Bank or Aval Provider being in
breach of Sanctions, Anti-Money Laundering Laws, Anti-Terrorism Laws and/or
Anti-Corruption Laws (if and to the extent applicable to them) or becoming a
Restricted Party;
(d)    Parent shall not at any time cease to own and control, (A) directly or
indirectly, 100% of the securities having ordinary voting power for the election
of directors (or persons performing similar functions) of TPO and NSF, excluding
any incentive distribution rights in TPO (as in effect on the date hereof), and
(B) directly, or indirectly through TPO and NSF, 100% of the voting power of the
membership interests and economic interests of the Applicant, excluding any
incentive distribution rights in TPO (as in effect on the date hereof);
(e)    Parent shall cause to be maintained minimum amounts available to be drawn
at all times under the Backstop Agreements as follows: (1) no less than


4



--------------------------------------------------------------------------------




US$400,000,000 under the Revolver and (2) no less than US$500,000,000 under the
Sponsor Line. Parent shall provide evidence reasonably acceptable to Issuing
Bank promptly upon written request that, that such minimum availability exists
under the Backstop Agreements;
(f)    Parent shall not cause or permit the creation of, nor assume or suffer to
exist, any lien on equity capital of NSF or the Applicant which secures a charge
or obligation on any of such equity capital, real or personal, whether now owned
or hereafter acquired, except as otherwise permitted pursuant to the Facility
Documents;
(g)    Parent shall not cause, make, suffer, permit or consent to any creation,
sale, assignment or transfer of any ownership interest or other interest in NSF,
TPO or the Applicant, except as expressly contemplated by the Facility Documents
or otherwise permitted by the Issuing Bank;
(h)    Parent shall not cause, make, suffer, permit or consent to any
modification of, or amendment, waiver or termination of, any of the Backstop
Agreements or Irrevocable Agreements or any of the agreements or documents
relating to the Santander Facility that is in any manner adverse to the Issuing
Bank; and
(i)    In the event that either (1) Issuer shall demand that Applicant fund any
Cash Collateral Deposit pursuant to the last paragraph of Section 8 (Default) of
the LC Agreement or (2) any Draft is made on a Credit, Parent shall:
(i)    promptly (and in any event not more than (x) three (3) Business Days
following such demand or Draft with respect to any drawing described in
sub-clause (a) immediately below or (y) forty-five (45) days following such
demand or Draft with respect to any issuance described sub-clause (b)
immediately below), take (and/or cause its applicable subsidiaries, including
TPO, to take) the following actions to the extent required to ensure that the
Applicant has immediately available cash in U.S. Dollars in an amount at least
equal to any demanded cash collateral and (without duplication) outstanding
Draft (together with any other Obligations then payable) and any corresponding
collateralization, reimbursement or other obligations due under the Santander
Facility:
(a)    first, cause TPO to submit a request for and draw the maximum amount
available to be drawn under the Revolver and/or submit a request for and draw
the maximum amount available to be drawn under the Sponsor Line; and


5



--------------------------------------------------------------------------------




(b)    second, issue and sell new shares of Class A common stock in Parent for
net proceeds in an amount not to exceed US$400 million; and
(ii)    promptly (and in any event not more than forty-five (45) days following
the applicable demand or Draft), make (and/or cause its applicable subsidiaries,
including TPO, to make) equity contributions to Applicant (utilizing in whole or
in part, in its sole discretion, an amount up to the net proceeds resulting from
such drawings and/or issuance) to the extent required to ensure that the
Applicant has immediately available cash in U.S. Dollars in an amount at least
equal to any demanded cash collateral and (without duplication) outstanding
Draft (together with any other Obligations then payable) and any corresponding
collateralization, reimbursement or other obligations due under the Santander
Facility; provided that, notwithstanding the foregoing, in any event Parent
shall contribute or cause to be contributed (and/or cause its applicable
subsidiaries (including TPO) to contribute) the amounts required to be requested
pursuant to Section 2(i)(i)(A) in an amount equal to the lesser of (x)
US$900,000,000 and (y) the amount of any demanded cash collateral and (without
duplication) outstanding Draft (together with any other Obligations then
payable) to Applicant not more than eight (8) Business Days following the
applicable demand or Draft.
3.    All rights of the Issuing Bank and all obligations of the Parent hereunder
shall be absolute and unconditional irrespective of: (i) any lack of validity,
legality or enforceability of this Agreement, the other Facility Documents or
the Backstop Agreements; (ii) the failure of Issuing Bank (A) to assert any
claim or demand or to enforce any right or remedy against the Applicant, the
Parent or any other Person (including any guarantor) under the provisions of the
Facility Documents, the Backstop Agreements or otherwise, or (B) to exercise any
right or remedy against any other Credit Party; (iii) any change in the time,
manner or place of payment of, or in any other term of, all or any portion of
the obligations of, or any other extension or renewal of any obligation of the
Applicant, Parent, the other Credit Parties; (iv) any reduction, limitation,
impairment or termination of any of the obligations of the Applicant, Parent,
the other Credit Parties for any reason other than the written agreement of the
Issuing Bank, and shall not be subject to, and the Parent hereby waives any
right to or claim of, any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, non-genuineness,
irregularity, compromise or unenforceability of, or any other event or
occurrence affecting, any obligation of the Applicant, the Parent, the other
Credit Parties or otherwise; (v) any amendment to, waiver or other modification
of, or any consent to departure from, any of the terms of this Agreement or the
other Facility Documents; or (vi) any other circumstance which might otherwise
constitute a defense


6



--------------------------------------------------------------------------------




available to, or a legal or equitable discharge of, Applicant, the Parent, the
other Credit Parties (other than the defense of payment of the applicable
amounts).
4.    The Issuing Bank acknowledges and agrees that Parent’s obligations under
this Agreement are as expressly set forth herein and that such obligations are
not intended to, and do not, constitute a guarantee by Parent of Applicant’s
Obligations under the LC Agreement.
5.    The Issuing Bank and Aval Provider may demand specific performance of this
Agreement. The Parent hereby irrevocably waives, to the extent it may do so
under applicable law, any defense based on the adequacy of a remedy at law that
may be asserted as a bar to the remedy of specific performance in any action
brought against the Parent for specific performance of this Agreement by the
Issuing Bank, the Aval Provider or any successor or assign thereof.
6.    This Agreement shall be governed and construed in accordance with the laws
of the State of New York. For the purposes of any proceeding, action or suit
involving this Agreement, each party hereto hereby expressly submits to the
jurisdiction of any court of record of New York State or the United States
located in the City of New York, Borough of Manhattan, and agrees that any
order, process or other paper may be served upon either party within or without
such court’s jurisdiction by mailing a copy thereof to the affected party at its
address (that with respect to Issuing Bank, shall be Issuing Bank’s address
shown on the first page of the LC Agreement, and with respect to Parent, shall
be Parent’s address shown on the first page of this Agreement). Parent agrees
that service of all process in any such proceeding in any such court may be made
by registered or certified mail, return receipt requested, to such address and
agrees that service as provided above is sufficient to confer personal
jurisdiction over Parent in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect. Each party waives
any claim that such proceeding, action or suit has been brought in an
inconvenient forum. EACH PARTY WAIVES TRIAL BY JURY.
7.    Neither this Agreement nor any provision hereunder may be amended,
modified, supplemented or waived except in a writing signed by the Parent and
the Issuing Bank.
8.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument, and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties.
[The next page is the signature page]




7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above first written.
Very truly yours,
 
NATIXIS, NEW YORK BRANCH


 
By
/s/ Jonathan J. Kim
 
Name:
Jonathan J. Kim
 
Title:
Managing Director



By
/s/ Guillaume de Parscau
 
Name:
Guillaume de Parscau
 
Title:
Managing Director





CONFIRMED AND AGREED TO:


TERRAFORM POWER, INC.
 
By
/s/ Andrea Rocheleau
 
Name:
Andrea Rocheleau
 
Title:
General Counsel and Secretary







 